
	

114 HR 3615 IH: Great Bay Regulatory Improvement Act of 2015
U.S. House of Representatives
2015-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3615
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2015
			Mr. Guinta introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To delay enforcement and establishment of certain water quality standards within the Great Bay
			 Estuary, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Great Bay Regulatory Improvement Act of 2015. 2.Great Bay Estuary (a)Delay of enforcement and establishmentDuring the 5-year period beginning on the date of enactment of this Act, the Administrator of the Environmental Protection Agency may not—
 (1)require a covered treatment works to commence construction on any upgrade of a facility for the purpose of enforcing water quality standards or effluent limitations with regard to nitrogen under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342); or
 (2)establish any water quality standard or effluent limitation with regard to nitrogen in the Great Bay Estuary under title III of such Act (33 U.S.C. 1311 et seq.).
				(b)Study required
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Administrator shall conduct, and make available to the public the results of, a peer-reviewed study regarding eelgrass levels, and the causes of any loss of eelgrass habitat, in the Great Bay Estuary.
 (2)Public participationThe Administrator shall allow for public participation in the development of the study conducted under this subsection.
 (c)DefinitionsIn this section: (1)Covered treatment worksThe term covered treatment works means a publicly owned treatment works, as that term is defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292), that contributes nitrogen loadings to the Great Bay Estuary.
 (2)Great Bay EstuaryThe term Great Bay Estuary means the estuarine zone that extends from the mouth of Portsmouth Harbor, in the vicinity of Portsmouth, New Hampshire, to the head-of-tide for the 8 rivers (including the tributaries of those rivers) that flow into Great Bay, Little Bay, and the Piscataqua River.
 (3)Estuarine zoneThe term estuarine zone has the meaning given that term in section 320(k) of the Federal Water Pollution Control Act (33 U.S.C. 1330(k)).
				
